DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Regarding claims 1, 3 and 8-10: --cancel claims 1, 3 and 8-10--
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Saul Acherman on 11/09/2021.
Regarding claim 13: delete the term “side”.
.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art as exemplified by Raphael (US 9,521,929 B1), Fiocchi (US 5,322,227 A), Dukat (US 9,757,733 B1), Reifers (US 5,292,017 A), Wiles et al. (US 4,387,817 A), Sempere Ferri (US 2020/0260913 A1), and Konefal et al. (US 2005/0269280 A1), fails to anticipate or render obvious in combination the following limitations of independent claims 11 and 21:
“the paired steps including a first step extending inward a first distance and a second step extending inward a second distance, the first distance being less than the second distance, the first step coupled to an underside of the second step”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753